DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities: 
Claim 16, line 3, “which exterior equipment” should be changed to --which an exterior equipment--.
Claim 16, line 3, “to electrical equipment” should be changed to -- to an electrical equipment--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Coennegracht et al. (US 2019/0170961) in view of Heggemann et al. (US 9,306,313).
Regarding claim 1, Coennegracht discloses a system, comprising: a housing 322 (fig. 9), comprising: a base 301, 307; a lid fig. 9) pivotably coupled to the base by one or more hinges cover (Para [0015]); and one or more electronic components 311 situated within the housing 322; one or more of the base or the lid comprising one or more ports 24a, 24b, 26a, 26b) through which electrical connections 305a, 305b to the one or more electronic components 311 can be made from exterior of the housing 322 (fig. 9); at least one bushing 42a, 48a coupled to at least one port 24a, 24b, 26a, 26b), the at least one bushing 45a, 49a comprising: a cylindrical service jacket receiver JR defining a lumen through which the electrical connections 305a, 305b to the one or more electronic components 311 can be made from an exterior of the housing.
 Coennegracht does not disclose a flange abutting a portion of the housing, with a portion of the cylindrical service jacket receiver extending distally from the flange and the housing; and one or more lugs extending from the portion of the cylindrical service jacket receiver.

    PNG
    media_image1.png
    293
    667
    media_image1.png
    Greyscale
Heggemann et al. (US 9,306,313) discloses a flange F abutting a portion of the housing, with a portion of the cylindrical service jacket receiver extending distally from the flange and the housing; and one or more lugs 23 (fig. 1c) extending from the portion of the cylindrical service jacket receiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a flange abutting a portion of the housing, with a portion of the cylindrical service jacket receiver extending distally from the flange and the housing; and one or more lugs extending from the portion of the cylindrical service jacket receiver as taught by Heggemann in order to better mechanical connection and provide watertight dustproof connection and protect against the environment.
Regarding claim 2, (Coennegracht as modified by) Heggemann discloses a weather gasket 21 situated between the flange and the portion of the housing abutting the flange.  
Regarding claim 3, (Coennegracht as modified by) Heggemann discloses the at least one bushing comprising (131 side portion) another portion of the cylindrical service jacket receiver 11 (fig. 1c) extending into the at least one port 50, the weather gasket 21coupled to an outer surface of the another portion of the cylindrical service jacket receiver.  
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not disclose or teaches the another portion of the cylindrical service jacket receiver comprising a plurality of threads engaging a plurality of complementary threads of the at least one port as required in combination with other limitations of this claim.  
Regarding claim 5, the prior art of record does not disclose or teaches a service jacket inserted into the portion of the cylindrical service jacket receiver; and a frustoconical weather gasket coupled to and circumscribing the service jacket as required in combination with other limitations of this claim. 
Claims 12-20 are allowed.
Regarding claim 12, the prior art of record does not disclose or teaches a method of coupling a service jacket to a port of a housing, the method comprising: applying a frustoconical weather gasket about an exterior of the service jacket; inserting the service jacket into a lumen of a cylindrical service jacket receiver of a bushing until the frustoconical weather gasket engages a frustoconical weather gasket receiver; passing a coupling nut across an exterior surface of the cylindrical service jacket receiver until one or more circumferential lug receivers receive one or more lugs extending distally from the exterior surface of the cylindrical service jacket receiver; and twisting the coupling nut, thereby causing each lug of the one or more lugs to engage a locking notch terminating each circumferential lug receiver of the one or more circumferential lug receivers as required by this claim..  
Regarding claim 16, the prior art of record does not disclose or teaches a  system comprising: an electrical equipment trunk defining at least one threaded port, through which exterior equipment can be coupled to electrical equipment situated within the electrical equipment trunk; at least one threaded bushing, perdurably coupled to the at least one threaded port, and comprising a flange, a cylindrical service jacket receiver extending distally away from the flange, and a plurality of lugs extending from an exterior surface of the cylindrical service jacket receiver; a service jacket inserted into the cylindrical service jacket receiver with a weather gasket circumscribing the service jacket and abutting the cylindrical service jacket receiver; and a coupling nut defining a plurality of lug receivers engaging the plurality of lugs on a one-to-one basis, the coupling nut compressing the weather gasket against the cylindrical service jacket receiver as required by this claim..  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831